Citation Nr: 0501507	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for variously diagnosed 
psychiatric disorders.

2.  Whether a psychosis may be deemed to have been incurred 
in service for the purpose of establishing eligibility to 
treatment for such disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to June 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On her January 2004 Form 9, the 
veteran indicated that she desired a hearing at the RO before 
a Member of the Board.  In July 2004, she cancelled her 
hearing request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  Here, while the veteran has been provided 
some notice of the VCAA, including letters in August 2002 and 
December 2002, and in a January 2004 statement of the case 
(SOC), she has not been advised to submit everything she has 
pertinent to her claims.  As the case is being remanded 
anyway (for required development), there is an opportunity to 
ensure that VCAA notice is in compliance with all technical 
requirements without causing substantial additional delay in 
the processing of the appeal.

As the veteran's service medical records (SMRs) have not been 
located to date, there is a heightened duty to assist her in 
the development of her claim.  Notably, she has indicated 
that she used a variety of names.  In August 2002 and 2003 VA 
attempted to secure her SMRs.  Both requests for information 
used a name other than that in her personnel file.  As the 
searches were under a name not used until after service and 
may have been directed to a records storage facility other 
than where the veteran's records were retired, further 
development for SMRs is indicated.  

In November 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  The medical 
records considered in conjunction with that award have not 
been secured for the record.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obliged to obtain them.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

In her April 2003 Notice of Disagreement, the appellant 
appears to have disagreed with the March 2003 rating decision 
in its entirety (to include the matter of entitlement to 
presumed incurrence of a psychosis in service for treatment 
purposes)(under 38 U.S.C.A. § 1702).  The RO has not 
addressed the matter of entitlement to benefits under 
38 U.S.C.A. § 1702 in a SOC.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where (as here) the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a SOC, the 
issue should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the Court.  
She must specifically be advised to 
submit everything in her possession 
pertinent to her claims.  She and her 
representative should have the 
opportunity to respond.  

2.  The RO should issue a SOC addressing 
the matter of presumptive incurrence of a 
psychosis in service for the purpose of 
establishing eligibility to treatment.  
The appellant must be advised of the time 
limit for filing a substantive appeal, 
and also that the Board will have 
jurisdiction in this matter only if she 
does file a timely substantive appeal.  
If she timely perfects an appeal, this 
matter should be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  The RO should arrange for an 
exhaustive search for any service medical 
records pertaining to the veteran 
(including under all names she used in 
service).  If the records have been 
irretrievably lost or destroyed, it 
should be so certified for the record.  
The veteran should be asked to submit any 
service medical records in her 
possession.

4.  The veteran should be requested to 
identify all sources of treatment she 
received for any psychiatric disorder 
since her discharge from service and to 
indicate the name that she used while 
receiving treatment from each identified 
source.  The RO should obtain copies of 
complete treatment records (those not 
already in the claims folder) from the 
identified sources.  

5.  The RO should contact the SSA copies 
of the medical records considered in the 
veteran's award of disability benefits by 
that agency. 

6.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist to ascertain the nature 
and likely etiology of her psychiatric 
disability(ies).  Her claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically opine 
whether it is at least likely as not 
that any current psychiatric disorder 
had its onset in or is otherwise 
related to the veteran's military 
service.  The examiner should explain 
the rationale for any opinion given.   
  
7.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Boards has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

